Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 1
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 2
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 3
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 4
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 5
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 6
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 7
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 8
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 9
                                       of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 10
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 11
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 12
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 13
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 14
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 15
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 16
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 17
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 18
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 19
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 20
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 21
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 22
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 23
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 24
                                        of 25
Case: 19-30232   Doc# 43-10   Filed: 03/08/19   Entered: 03/08/19 14:40:45   Page 25
                                        of 25
